DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 9/28/20 are acknowledged.  Claims 6-11 are pending and subject to prosecution.  Claim 10 is amended.  Claim 11 is new. Claim 2 is cancelled with the amendment of 9/28/20.

WITHDRAWN REJECTIONS
All previous rejections of record are WITHDRAWN in light of Applicant’s amendments to the claims.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN rejection are moot.  Applicant’s arguments pertain to the amended claims, wherein the process requires both the cultivation of the infected cells for 5 days and the active step of measuring cell viability, which is not taught by the previously cited art.  The Examiner agrees, and the rejections are withdrawn.  However, upon evaluation of the amended claims, new rejections of record are provided below.

Priority
This application is a 371 of PCT/JP2014/063424 05/21/2014; JAPAN 2013-146242 07/12/2013; Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  No certified English Translation of the Japanese priority document is of record in the instant application.

Claims
Independent claim 10, is directed to a production method for virus-like particles comprising
 	transforming insect cells with a baculovirus vector containing a viral nucleic acid sequence;
cultivating the insect cells in a culture medium for 5 days or more, thereby expressing and releasing the virus -like particles to in the culture medium; 
measuring the viability of the cultivated cells; and
isolating the virus-like particles from the culture medium when viability of the cultured cells reaches 10% or less thus producing the virus-like particles,
wherein the viral nucleic acid sequence is a nucleic acid sequence encoding a norovirus structural viral protein 1 (“VP1”).
Thus the claims have been amended to require culture the cells for 5 days or more, and including the active step of measuring the viability of the cultivated cells.  Inclusion of the requirements that an active step of measuring the viability of the cells and culturing the cells for at least 5 days appear in an independent claim together for the first time during prosecution.

NEW REJECTIONS NECESSITATED BY APPLICANT’S AMENDMENTS TO THE CLAIMS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al.  US Patent Application Publication No. 2014/0004145 to Taylor (priority date of June 22, 2012), Jiang et al. Synthesis of Rotavirus-Like Particles in Insect Cells: Comparative and Quantitative Analysis. Biotechnology Bioengineering, 1998. 60:369-374, and WO2008/113011 to Vedvick. 
With regard to claim 10, Taylor discloses a production method for norovirus viral like particles comprising transforming insect cells with a baculovirus vector containing a viral nucleic acid sequence; cultivating the insect cells in a culture medium at least 5 days, wherein norovirus VLP are secreted into the culture medium, and harvesting the VLP from the culture medium based on cell viability (Paragraphs [0113]-[0015]).  Thus, Taylor 1) actively cultures the infected cells for at least 5 days; 2) actively measures cell viability; and 3) harvests the VLP from the supernatant based on cell viability.

    PNG
    media_image1.png
    271
    585
    media_image1.png
    Greyscale



 


However, Taylor does not disclose wherein the harvest of the VLP from the supernatant occurs when the cell viability reaches 10% or less, as required by instant claim 10.
Jiang discloses methods of optimizing rotovirus VLP production from insect cells infected with baculovoirus vectors encoding rotovirus VP proteins, wherein the VLP are secreted into and collected from the culture medium (Abstract; Methods). Jiang discloses optimization of the VLP production is determined by quantifying VLP production daily, and quantifying VLP production as compared to the cell viability of the insect cells. Jiang discloses by assessing both the VLP production on a time course as well as the effect on host cell death (cell viability), a skilled practitioner can optimize the time of harvest of the VLP.  When assaying VLP production against infected host cell viability, Jiang assays VLP production until 10% viability (page 370, FIG 1B).  Thus, Jiang establishes that harvesting VLPs secreted into culture media based on cell viability is a results effective variable.
Vedvick discloses a method of a production method for virus-like particles comprising transforming insect cells with a baculovirus vector containing a viral nucleic acid sequence; cultivating the insect cells in a culture medium for 7 days, wherein norovirus VLP are secreted into the culture medium and harvested from the culture medium (Example 2, Table 2).  Vedvick discloses a second method of a production method for virus-like particles comprising transforming insect cells with a baculovirus vector containing a viral nucleic acid sequence; cultivating the insect cells in a culture medium until the cell viability reaches 20% or less, wherein norovirus VLP are secreted into the culture medium and harvested from the culture medium (Example 4, FIG 22, lane 2).  Thus, Vedvick actively cultures infected insect cells, allows the norovirus VLP to be secreted into the supernatant, actively measures cell viability, and harvests the VLP when the cell viability drops to 20% “or less.”
It would have been obvious to the skilled artisan to combine the disclosures of Taylor on methods of generating norovirus VLP from infected insect cells, wherein the cells are cultured for at least 5 days, and the norovirus VLP are harvested based on cell density, further with the disclosures of with the disclosure of Jiang, on methods of optimizing VLP production from baculovirus insect cells by harvesting the VLPs from the supernatant until 10% cell viability and Vedvick who successfully generates 
With regard to claim 6, Taylor discloses the norovirus VLP are hollow particles having a viral outer shell without a viral genome (Examples; norovirus VLP1 assembles without viral genome).
With regard to claims 7 and 8, wherein the VLP are harvested from the culture medium when cell viability reaches 7 or 3% or less, Taylor does not disclose these cell viability assessments.  However, as disclosed above, Jiang discloses assessing VLP production in light of insect host cell viability is used to optimize time of harvest of VLP from the supernatant. Thus, allowing the VLP production to proceed until 7 or 3% cell viability is reached is obvious from the prior art, as iterated above for claim 10: Jiang discloses optimizing VLP production from baculovirus insect cells by harvesting the VLPs from the supernatant until 10% cell viability and Vedvick successfully generates norovirus VLP from infected insect cells; harvesting VLP from the supernatant either by 1) days post-infection OR 2) by allowing the viability of the host cells to fall below 20%.  A skilled artisan would have been motivated to allow the cell viability to drop below 7 or 3% as claimed in order to optimize the time of harvest, as disclosed by Jiang (MPEP 2144.05). 
With regard to claim 9, Taylor discloses the infected cells are cultivated for 4-6 days (paragraph [0114], which is encompassed by the claimed 5 to 10 day range.  Further, Vedvick successfully cultures infected insect cells that secrete VLP for 7 days (Example 2, Table 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al.  US Patent Application Publication No. 2014/0004145 to Taylor (priority date of June 22, 2012), Jiang et al. Synthesis of Rotavirus-Like Particles in Insect Cells: Comparative and Quantitative Analysis. Biotechnology Bioengineering, 1998. 60:369-374, and WO2008/113011 to Vedvick as applied to claims 10, 6-9 above, and further in view of Wati, Satiya.  Rapid Detection of Norwalk-Like Viruses (NLVs).  Thesis. University of Adelaide, 1999. 200 pages. Claim 11 encompasses an embodiment wherein the concentration of VLP1 is assayed over a time course of culture (day 3 and day 5, post-infection) and the amount of VLP production increases:  “wherein the isolating step comprises using the culture medium to provide a culture supernatant and a cell pellet, wherein a ratio of VP1 to total protein of the cell pellet cultivated for 3 days is less than the ratio of the culture supernatant cultivated for the 5 days.”
The disclosures of Taylor, Jiang, and Vedvick are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Taylor, Jiang and Vedvick combine to render obvious a method according to claim 10.
With regard to claim 11, which recites, wherein the isolating step comprises using the culture medium to provide a culture supernatant and a cell pellet, wherein a ratio of VP1 to total protein of the cell pellet cultivated for 3 days is less than the ratio of the culture supernatant cultivated for the 5 days, none of Taylor, Jiang nor Vedvick disclose the norovirus VLP1 production over a time course of day 3 and day 5 production relative to whole cell protein, as required by instant claim 11.
Wati discloses a production method for virus-like particles comprising transforming insect cells with a baculovirus vector containing a viral nucleic acid sequence; cultivating the insect cells in a culture medium for 5 days, wherein norovirus VLP are secreted into the culture medium and harvested from the culture medium (section 3.2.4 page 52, section 3.3.2, page 57, FIG 3.3).  Wati discloses the amount of VP1 generated increases from day 3 to 5, following isolation of the culture supernatant and cell pellet, and compared to whole cell protein levels (section 3.2.4 page 52, section 3.3.2, page 57, FIG 3.3).
Thus, it would have been obvious to the skilled artisan to combine the disclosure of Taylor, Jiang and Vedvick on methods of producing VLP from infected insect cells cultured for 5 days, wherein the VLP are secreted into the culture medium, and harvested from the culture medium when cell viability drops below 10% as claimed, further with the disclosure of Wati, on methods of generating norovirus VLP from infected insect cells, and culturing the cells for 5 days, and shows that the amount of VLP1 protein increases from day 3 to day 5.  Jiang discloses assessing VLP production over a time course post-infection allows the skilled artisan to optimize time of harvest; and Wati shows that VLP production of norovirus VP1 increases over a time course.  See, MPEP 2143 (1) (A) Combining prior art elements according to known methods to yield predictable results. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as increases in norovirus VLP production from the supernatant, with successful VP1 expression, over a cultivation period of 5 days was known at the time of the invention.

Conclusion
No claims are allowed.  No claims are free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633